Citation Nr: 0009744	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-31 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Whether the claim for service connection for residuals of 
a spinal injury is well grounded.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service during peacetime from 
September 7, 1978 to October 25, 1978, a period of less than 
50 days.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

In an attachment to the veteran's VA Form 9 of September 1998 
reference was made to his having had residuals of a 
preservice left leg wound (apparently a preservice gunshot 
wound of the left leg) and his having been accepted into 
military service despite this injury.  It is unclear whether 
the veteran is claiming that a preservice left leg injury 
underwent a permanent increased in severity during military 
service.  If so, he should contact the RO and specify that he 
is claiming service connection for such a disability on the 
basis on inservice aggravation.  


FINDINGS OF FACTS

1.  The veteran had active service during peacetime from 
September 7, 1978 to October 25, 1978, a period of less than 
50 days.  

2.  Service medical records are negative for disability of 
the back and the history related by the veteran of having 
been told during service that he had lumbar lordosis is not 
competent to establish the existence of inservice disability 
nor is current low back disability, first clinically shown 
decades after service, shown to be medically related to 
service.  

3.  The veteran is not service-connected for any disability.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a spinal injury is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria, including having at least one service-
connected disability, for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Spinal Injury

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (no lay competence to provide 
medical opinion linking present arthritis to an inservice 
fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. 
App. 465, 470 (19994) (lay evidence is competent only when it 
addresses the features or symptoms of disability but not 
medical causation); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

38 C.F.R. § 3.303(b) addresses two matters, chronic diseases 
and continuity of symptoms.  As to chronic diseases, when a 
disease is shown to have been chronic in service (or in a 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity 
at some later date.  Demonstrating the inservice presence of 
a chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  For a well grounded claim on a 
chronicity basis under § 3.303(b), the claimant must be 
diagnosed with the same condition inservice (1st Caluza 
element) and currently (2nd Caluza element).  Hodge v. West, 
13 Vet. App. 287, 291 (2000).  However, there must still be 
medical nexus evidence.  Voerth v. West, 13 Vet. App. 117, 
120 (1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an inservice injury or continuous symptomatology).  

As to continuity of symptoms under § 3.303(b), when a 
condition during service is not chronic and there is no 
medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (replacing Hickson v. West, 11 Vet. 
App. 374 (1999) (decided August 17, 1998)).  

"[C]ontinuity of symptomatology, as described in Savage, 
supra, does not require that a claimant be diagnosed with the 
same condition both inservice [2nd Caluza element]" and 
currently (1st Caluza element) but this "requirement is part 
of [§ 3.303(b)] criteria as to a chronicity basis for service 
connection".  Hodge v. West, 13 Vet. App. 287, 292 (2000).  

The § 3.303(b) continuity requirement allows the 2nd 
(inservice disability) and 3rd (nexus evidence) Caluza 
elements to be satisfied by (a) evidence that a condition was 
'noted' during service; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one as to which lay observation is competent.  Clyburn 
v. West, 12 Vet. App. 296, 301-02 (1999) (unlike in Falzone 
v. Brown, 8 Vet. App. 398 (1996) where the existence of a 
condition (in Falzone, flat feet) as opposed to the cause of 
current disability was at issue).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

The examination for entrance into military service in August 
1978 was negative for disability of the veteran's spine.  In 
September 1978 it was noted that the veteran had sustained a 
gunshot wound of the left leg about one year earlier and that 
he complained of left leg pain.  There was an impression of 
an old gunshot wound with symptomatic residuals, which had 
existed prior to entrance into service.  X-rays disclosed the 
presence of retained metallic fragments.  

An October 1978 Medical Board Report reflects that the 
veteran was evaluated for complaints of left leg pain 
stemming from the preservice gunshot wound and that an 
orthopedic surgeon had recommended separation from service 
because the veteran could not continue he strenuous exercise 
of recruit training.  The disability was deemed not to have 
been aggravated during service and he was discharged from 
service due to the left leg disability.  

The veteran reported in VA Form 21-4142 (JF), Authorization 
and Consent to Release Information to VA that he had been 
treated at a VA medical center in San Francisco, California 
in 1979 but a search for records at that facility was 
negative.  

The veteran also reported having been treated at the 
Vanderbilt University Hospital in 1989 but information from 
that facility reflects that no records were available.  

On VA examination in May 1997 the veteran reported that while 
swimming during service he had injured his back but did not 
remember any event in which he heard a noise in his back or 
became acutely aware of pain.  The next day when he was 
marching he had pain in the lower lumbar area.  He was given 
a medical discharge from the Navy.  He stated that he had 
received a lot of physical therapy for the condition but it 
had not helped.  On examination he complained of lumbar pain.  
An X-ray of his lumbosacral spine was within normal limits.  
The diagnoses were lordosis and lumbar strain.  ("Lordosis is 
an abnormal curvature of the spine forward.  "Newman v. 
Brown, 5 Vet. App. 99, 101 (1993).) 

In VA Form 9 of October 1997 the veteran stated that when he 
was discharged from military service the only thing that was 
wrong with him was his back condition.  Prior to service 
discharge he had been put on light duty for five weeks and 
then was put into medical hold.  

At the personal hearing at the RO on March 31, 1998 the 
veteran's service representative stated that the veteran had 
been unable to continue basic training because of residuals 
of a preservice gunshot wound of the left leg and that he had 
erroneously thought he had been given a medical discharge 
(page 1 of that transcript).  The veteran testified that he 
had injured his back during service while swimming (page 1) 
and that since then he had "been taking it real light on my 
spine" (pages 1 and 2).  His back disability had prevented 
him from maintaining employment since service.  When he was 
evaluated for his left leg during service he had been told by 
a physician that he had acquired lordosis and the veteran 
testified that he did not have lordosis prior to service 
(page 2).  He had not been treated for this back during 
service and had not been placed on light duty due to his back 
"on account of paperwork."  He had not had X-rays of his 
back and the diagnosis of lordosis had been made simply by 
visual examination of his back (page 3).  After discharge 
from service in 1978 he had joined the Merchant Marines (page 
3) but he had not done any heavy lifting in that employment 
(page 4) and the longest he had ever been able to hold a job 
was about 18 months because of back problems (page 5).  He 
had first had X-rays of his back in 1994 (page 6).  A 
physician at Vanderbilt University Hospital had said that he 
was unemployable due to his back.  He did not wear a back 
brace or take medication for his back because he could not 
afford it (page 7).  The veteran was informed by the hearing 
officer that attempts to obtain clinical records from a VA 
medical center in San Francisco in 1979 and from the 
Vanderbilt University in 1989 had been unsuccessful but the 
veteran then stated that his treatment in San Francisco had 
not been with VA but at some Merchant Marine hospital and the 
veteran was advised to attempt to obtain those records and 
submit them in support of his claim (page 10).  

In VA Form 9 of September 1998 the veteran stated that during 
service, while swimming or floating, he had had to turn and 
twist his back and afterwards he went to the hospital and 
found out that he had lordosis and was immediately placed in 
medical holding.  He had been discharged from service because 
his lordosis was uncorrectable.  He stated that while in a 
medical holding status he was not treated for his left leg 
and that he was not discharged from service due to his 
preservice left leg injury but due to his back.  

While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  Lay statements, testimony or history 
of what a doctor said or diagnosed is not competent medical 
evidence.  While double hearsay may be used in VA claims-
adjudication, when the underlying medical nature of evidence 
has been significantly diluted, as in the connection between 
a lay account of past medical information, and filtered 
through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  This is true whether the context of the claim is 
whether a claim is well grounded or whether a previously 
denied claim should be reopened.  Generally see Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. 
App. 4 (1993); and Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Here, there is virtually no competent medical evidence 
establishing the presence of back disability during service 
or establishing a medical nexus between any current lumbar 
strain or lordosis and military service.  While the veteran 
is competent to testify that he had back symptomatology, 
including pain, since military service; he is not competent 
to testify that the symptoms, e.g., pain, are due to or were 
caused by an inservice back injury.  

Accordingly, the claim for service connection for residuals 
of a spinal injury is not well grounded.  

Where a claim is not well grounded it is incomplete, VA does 
not have a statutory duty to assist a claimant in developing 
evidence but may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete an application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has already been advised of the evidence necessary 
to complete a VA benefits claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  Here, the veteran was advised at the 
RO hearing to obtain records from the Merchant Marine in 
support of his claim.  Thus, the duty mandated by 38 
U.S.C.A. § 

However, unlike the situation in Robinette, the claimant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  The duty mandated by section 
5103(a) has been fulfilled. 

Total Rating Based on Individual Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  The existence or 
degree of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered to be substantially gainful employment, and may be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).  

To be entitled to a total rating based on individual 
unemployability the veteran must be in receipt of at least 
one service-connected disability.  Here, the veteran is not 
service-connected for any disability and, thus, there is no 
legal entitlement to a total rating based on individual 
unemployability.  

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), it was held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  


ORDER

The claim for entitlement to service connection for residuals 
of a spinal injury is denied as not well grounded.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is denied 
as having no legal merit.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

